Citation Nr: 1429071	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-26 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than January 7, 2009 for the grant of a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran had active service from October 1943 to May 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran passed away in January 2013.  At that time, the Veteran was waiting for his appeal to be forwarded to the Board.  The Veteran's spouse requested to be substituted as the claimant in the Veteran's appeal.  In a May 2014 letter, the RO determined that she met the basic eligibility for substitution as the spouse of the Veteran and was substituted as the claimant in the case.

The Board acknowledges that the appellant's attorney sent a letter to the Board in January 2014.  The attorney did not specifically waive RO consideration of this letter but waived any remaining time to submit additional evidence and argument.  The Board finds that this statement demonstrates the attorney's intention to have the Board adjudicate the claim without further delay and without RO consideration of his letter.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's claim for a TDIU was received on January 7, 2009.

2.  It was factually ascertainable that the Veteran was unemployable due to his service-connected disabilities no earlier than the May 1, 2008 VA examination.


CONCLUSION OF LAW

The criteria for an effective date of May 1, 2008, but no earlier, for the assignment of TDIU are met.  38 U.S.C.A. §§ 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, the Secretary is required to inform the appellant of the information and evidence not of record that (1) is necessary to substantiate the claim, (2) the Secretary will seek to obtain, if any, and (3) the appellant is expected to provide, if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Concerning the issue of an earlier effective date for the assignment of a TDIU, this is a "downstream" issue, as it stemmed from initial ratings, and the current appeal arises from the Veteran's disagreement with the effective dates originally assigned. 
In cases where service connection or an increased evaluation has been granted and the evaluation and effective date have been assigned, the underlying claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran's claim for earlier effective date was appealed directly from the rating decisions which awarded a TDIU, no further action under section 5103(a) is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II.  Laws and Regulations

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013). 

An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper at 126; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

A claim for TDIU is a claim for increased compensation if the "disability upon which entitlement to TDIU is based has already been found to be service connected."  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).
Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA, or evidence from a private physician, will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

III.  Analysis

The appellant's attorney asserts that the effective date of the grant of a TDIU should be at least the receipt of his January 27, 2005 increased evaluation claim for posttraumatic stress disorder.  He argues that the Veteran had not been gainfully employed since 1989 and had met the scheduler requirement for TDIU since January 27, 2005.  He further maintains that the RO did not consider the combined effects of both his service-connected hip disability and PTSD.

By way of background, the Veteran filed a claim for a higher evaluation for his PTSD on January 27, 2005.  The RO issued a decision in June 2005 granting a higher 50 percent evaluation effective January 27, 2005.  The RO also denied the Veteran's claim for service connection for a left hip disability, among other claims.  In August 2005, the Veteran filed a notice of disagreement only with the RO's denial of service connection for the left hip disability.  This issue was eventually appealed to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was issued by both parties.  The Veteran's claim for service connection for the left hip was granted in an October 2008 Board decision, and the RO assigned a 50 percent evaluation for the left knee in a December 2008 decision.  Pertinently, on January 7, 2009, the Veteran's attorney filed a notice of disagreement with the evaluation assigned for the Veteran's left hip disability as well as a claim for a total evaluation based on individual unemployability.
 
In essence, the proper effective date for the TDIU under such circumstances as this is the date that it was factually ascertainable that the Veteran was unemployable because of service-connected disabilities, if that date is within the one-year period preceding the date of receipt of a claim for increased compensation (TDIU).  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400.  Since the Veteran's claim for TDIU was received on January 7, 2009, the earliest possible effective date to which the Veteran may be entitled is one year prior to that date of claim, or January 7, 2008, where evidence demonstrates factually ascertainable evidence that the Veteran was unable to secure or maintain substantially gainful employment within that one-year period preceding the date of receipt of a claim.

The Board acknowledges the Veteran's argument that the effective date of the TDIU should be, at the very least, the date of receipt of his increased rating claim for PTSD.  The Board observes that in Rice, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran's claim for a higher evaluation for PTSD was adjudicated by the RO in the June 2005 decision.  The Veteran did not appeal the issue of a higher evaluation for PTSD and the decision became final.  In August 2005, the Veteran submitted several pieces of evidence including a lay statement from his wife.  In a note dated on June 8, 2005 prior to the RO decision that granted service connection for PTSD, the Veteran's spouse reported that the Veteran had an increase in difficulty with his temper flare-ups and his nerves since her last statement in November 2004.  Although received by the RO after the June 2005 RO decision was issued, it was dated prior to the decision.  The Board notes that the Veteran's spouse cannot file a notice of disagreement as she was not appellant at that time.  No other document confirms an intent to file a notice of disagreement with the evaluation assigned for his PTSD.  The Veteran did not raise the issue of an increased evaluation for PTSD or entitlement to TDIU in his August 2005 notice of disagreement or his February 2005 statement.  

Furthermore, the Board does not find that the evidence received during the adjudication of his June 2005 increased psychiatric evaluation claim implicates TDIU.  The Veteran's wife statement is also not considered evidence implicating TDIU because she did not indicate that his difficulty with his temper and nerves caused the Veteran to be unable to work.  The Board acknowledges that the VA examiner's conclusion that the Veteran lived a quiet reclusive life and this kept his PTSD symptoms under control; however the symptoms continued to interfere with his life and in socializing with others.  The examiner did not provide a statement of whether his symptoms caused him to be unable to secure gainful employment.  For these reasons, the Board finds that the issue of TDIU was not raised by the record until January 7, 2009.  

As noted above, an exception to the rule that the proper effective date for the TDIU is the date of receipt of the TDIU claim is when evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

Consequently, this case turns squarely upon whether it was factually ascertainable that the Veteran was unemployable due to his service connected disabilities at any time from January 7, 2008 (one year prior to the date of claim for TDIU).  

Resolving all reasonable doubt in favor of the appellant, the Board finds that a VA examination conducted May 1, 2008, represents the initial date upon which it was factually ascertainable that the Veteran was unemployable due to his service connected disabilities.  Within the context of that examination, it was first noted that the Veteran had not been employed for many years.  It was also noted that his left hip disability rendered him semi-sedentary, and that he had difficulty putting shoes and socks on his feet due to his restricted movement of his hip joint.  Further, it was noted that he had received considerable treatment including hospitalizations for emotional disturbances.  Critically, at that time, service connection was in effect for PTSD.  

Resolving all doubt in the Veteran's favor, the Board finds that an earlier effective date of May 1, 2008 for entitlement to TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date of May 1, 2008 for TDIU is granted.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


